DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
a.	WO2016057208A1 – hereafter Rapaka, [see Abstract, figures 1-10, para 170-183]
Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:

    PNG
    media_image1.png
    378
    512
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the remarks filed on October 26th 2021. Claims 1-20 are pending examination.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 10/27/2021, 08/03/2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
7.	Applicant's arguments filed on October 26th 2021 have been fully considered but they are not persuasive. On pages Applicant argues that “First, Pang fails to figures 2A to 12 and the associated paragraphs, specifically, paragraphs [[6-18, 44-70,  333-335]], there, Peng disclosed, the alleged claimed invention. Examiner reminds the applicant that, in video coding standards such as HEVC and H.264/AVC, specifically, defined plurality of video samples to be formatted e.g. Y (luma or luminance), and chrominance or chroma U and V (e.g. Cr and Cb) according to the size of a coding units (CUs) and formatted data stored in a storage device (e.g. buffer or memory or server) for transmission or future processing the encoded data is well defined in the video compression/decompression arts. Furthermore, disclosed picture buffers e.g. buffer storing encoded/decoded pictures after prediction blocks are formatted and using motion estimation to calculate the motion vector for all prediction unit PUs and comparing the position of the PUs pixels values e.g. sample formatted values Y, U and V, see Peng paragraphs 268, 272-291. .
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Therefore, the 35 U.S.C. § 102 rejection has been maintained. See rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang et al hereafter Pang US 20160100189 A1.
Regarding Claims 1, 16, 19, 20, Pang disclosed, a method (para 10, 14, claims 1, 13), an apparatus (para 49, CODEC, para 334, 335, processor, DSP, hardware/software, variety of devices or apparatus), a non-transitory computer-readable storage medium (para 333, computer readable storage media) of visual media processing, comprising:
Determine[ing], for a conversion of a current video block of a video and a bitstream of the video, that a first coding mode is applied on the current video block, wherein the current video block is a luma block (Abstract, disclosed, techniques block vector coding in intra block copy (IBC), para 33, for certain types video images include repetitive patterns, coding gains can be achieved related to intra block copy (IBC) mode, figure 5, para 79, illustrated IMC mode is the same as IBC mode, video encoder and video decoder configured to encode and decode block of video data); 
Derive[ing] a first block vector for the current video block (para 9, disclosed techniques related to block vector coding for Intra Block Copy (IBC) and Inter modes, e.g. techniques deriving a first block vector for the current video block); 
generate[ing] prediction samples for the current video block based on the first block vector and a luma buffer, wherein reconstructed samples of previous video e.g. a luma buffer is two rectangle size of the coding unit in a coding tree block)), the prediction samples are derived from a same picture including the current video block (para 150, when at least one prediction unit references from the current picture in a CU all the prediction units shall only reference from the current picture. When a particular picture is included in a reference picture list of the particular picture itself is equal to 1, and when the refIdx of the current prediction unit points to the picture itself, then may be a requirement for the bitstream conformance that none of the prediction samples (from the current picture) shall cross the picture boundary. In other words, each prediction sample from the current picture may be within the picture boundary of the current picture); and 
perform[ing] the conversion based on the prediction samples (para 289, entropy encoding unit 56 of video encoder 20 may convert each MV predictor candidate of a plurality of motion vector predictor candidates for the current picture to integer-pel precision either prior to being used in a candidate derivation process or after the candidate derivation process is completed, para 149, Stored Intra BC MV may have the same accuracy as for conventional Inter prediction, and MV 20 may only encode one or more syntax elements defining two-dimensional vectors 106 for luma video blocks into the encoded video bitstream. In such examples, video decoder 30 may derive two-dimensional vectors 106 for each of one or more chroma blocks corresponding to a luma block based on the two-dimensional vector signaled for the luma block. In the techniques described in this disclosure, in the derivation of the two-dimensional vectors for the one or more luma blocks, video decoder 30 may modify the two-dimensional vector for the luma block if the two-dimensional vector for the luma block points to a sub-pixel position within the chroma sample).
Regarding Claims 2, 17, Pang disclosed, the method of claim 1, wherein the luma buffer is a rectangular region (para 100, two rectangle size, video coder 
Regarding Claims 3, 18, Pang disclosed, the method of claim 2, wherein the size of the buffer is indicated based on a field included in the bitstream (figures 9, 10, video data memory, para 11, a memory configured to store video data, para 85, in video encoder the syntax elements a sequence parameter (SPS), a video parameter set (VPS), a slice header or the like are added in the encoded signal e.g. bitstreams and video coder indicates the buffer size (e.g. memory size) needed for the encoded/decoded video data storage, para 292, an encoded bitstream that represent video blocks of an encoded video slice).
Regarding Claim 4, Pang disclosed, the method of claim 3, wherein the field is included in a sequence parameter set (para 85).
Regarding Claim 5, Pang disclosed, the method of claim 3, wherein the field is included in a video parameter set, a picture parameter set, a slice parameter set, or a tile parameter set (para 85).
Regarding Claim 6, Pang disclosed, the method of claim 1, wherein for a chroma block corresponding to the current video block, a size of a chroma buffer is derived based on the size of the luma buffer and a color format of the chroma block and the current video block (para 109, color space, the specific color format, para 112).

Regarding Claim 8, Pang disclosed, the method of claim 6, wherein in response to the color format is 4:4:4, a width of the chroma buffer is equal to a width of the luma buffer, and a height of the chroma buffer is equal to a height of the luma buffer (para 62, 66, 112).
Regarding Claim 9, Pang disclosed, the method of claim 6, wherein in response to the color format is 4:2:2, a width of the chroma buffer is equal to half a width of the luma buffer, and a height of the chroma buffer is equal to a height of the luma buffer (para 62, 66, 112).
Regarding Claim 10, Pang disclosed, the method of claim 6, wherein the chroma buffer includes a Cb channel and a Cr channel (para 109, 112, para 100, in HEVC … when two PUs are present in the one CU, then be half size rectangles or two rectangle size).
Regarding Claim 11, Pang disclosed, the method of claim 1, wherein the filtering operation includes a deblocking filtering, a sample adaptive offset filtering, or an adaptive loop filtering (para 267, and figure 9, illustrated video encoder  a deblocking filter, and a sample adaptive offset (SAO), para 305).
Regarding Claim 12, Pang disclosed, the method of claim 1, wherein parts of the previous video blocks are located in a coding tree block different from a current 
Regarding Claim 13, Pang disclosed, the method of claim 1, wherein the video region is a coding tree block or a slice (para 104, para 51, a video frame or picture partitioned into one or more slices, para 269).
Regarding Claim 14, Pang disclosed, the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream (para 266, video encoder intra, inter coding of video blocks slices, para 12, video encoding, codec, coding the video block, thereby generating encoded bitstream).
Regarding Claim 15, Pang disclosed, the method of claim 1, wherein the conversion includes decoding the current video block from the bitstream (para 36, video encoding/decoding system e.g. encoding system, coding current video block into bitstreams and video decoding apparatus decoding (or reconstructing) by using the encoded bitstream).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        November 8, 2021